DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the outer contour profile (8)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plastic component (4’)” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claims previously establish a plastic component (4), but it’s unclear if these are the same or different components as the reference numeral is difference. 
Claim 8 recites the limitation "the beam path" in line 5.  There is insufficient antecedent basis or this limitation in the claim.
10 recites the limitation "the component thickness (D2)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plastic component (4”)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. The claims previously establish a plastic component (4), but it’s unclear if these are the same or different components as the reference numeral is difference. 
Claim 10 recites the limitation "the row" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim 11 recites “a plug-though connection arrangement as claimed in claim 1.” This language renders the claim indefinite as claim 1 claims a method for producing a plug-though connection arrangement.  It is unclear what is being required from claim 1 in claim 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Nguyen et al. [US2011/0014731, “Nguyen”] or Hoppe [DE10338732, “Hoppe,” machine translation provided], in view of Holmes et al. [US6451152, “Holmes”].
Nguyen discloses laser welding device capable of producing thermal welding of electrical cables or fluid-conveying hoses to a plastic component for a plug-through connection arrangement as claimed in claim 1 (the claim recites an intended use of the device, the device of the cited prior art is capable of performing the recited intended use), the device comprising  a tool including at least one pair of oppositely positioned laser beam units (34a and 34b) configured to be aimed at a respectively assigned initial connection position of a plastic component as a workpiece, and means for carrying out a linear relative movement between the workpiece and the tool in order to produce a thermal weld seam (relative movement between the lasers and the material worked upon; paragraph 0047) (Figure 5; paragraph 0047). 
Hoppe discloses laser welding device capable of producing thermal welding of electrical cables or fluid-conveying hoses to a plastic component for a plug-through connection arrangement as claimed in claim 1 (the claim recites an intended use of the device, the device of the cited prior art is capable of performing the recited intended use), the device comprising  a tool including at least one pair of oppositely positioned laser beam units (6 and 7) configured to be aimed at a respectively assigned initial connection position of a plastic component as a workpiece, and means for carrying out a linear relative movement between the workpiece and the tool in order to produce a thermal weld seam (movement in the direction of the arrows as shown in Figure 1). 
Nguyen and Hoppe each disclose laser beam units but fail to disclose an integrated pyrometer measuring instrument. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify either one of Nguyen or Hoppe to include a pyrometer on the laser beam units as taught by Holmes in order to monitor the temperature of the material worked upon to prevent damage of the material and to provide feedback control over the laser units. 
Allowable Subject Matter
Claims 1-5, 7 and 13 are allowed.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Stier et al. [US2015/0128681] discloses producing a connection arrangement of a cables (21) passing though a stopper (31), however Stier fails to disclose thermally welding the cables to the stopper using two laser beam units and moving the laser beam units linearly in the manner recited by the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2022